Citation Nr: 0405938	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
duodenal ulcer and indicated that the evidence submitted to 
reopen the veteran's claim was essentially cumulative in 
nature.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for a stomach condition.  
38 U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The issue of entitlement to service connection for a stomach 
condition is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The veteran did not file an application for review on 
appeal within one year of his notification of the October 
1958 rating decision that denied service connection for a 
stomach condition.

2.  The additional evidence presented since the October 1958 
rating decision bears directly and substantially upon the 
issue of service connection for a stomach condition and is 
neither cumulative nor redundant of evidence previously 
submitted and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW


1.  The RO's October 1958 determination that a stomach 
condition had not been incurred in or aggravated by active 
duty is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  New and material evidence has been presented to reopen 
the claim of service connection for a stomach condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a duodenal 
ulcer.  He asserts his stomach condition had its initial 
onset while he was on active duty.

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), as to this aspect of the appeal.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

Service connection for a stomach condition was initially 
denied by the RO in an October 1958 rating decision on 
grounds that the record did not contain a diagnosis of the 
claimed disorder of duodenal ulcer.  After notification of 
his appeals rights, the veteran did not file an application 
for review on appeal within one year and the October 1958 
rating decision became final.  38 U.S.C.A. §§ 7104, 7105.

The evidence previously considered consists of the veteran's 
service medical records and April 1958 private 
hospitalization records.  Also of record is a private medical 
abstract, received in September 1958, which indicates that in 
March 1951 the veteran complained of soreness in the upper 
part of his abdomen and of epigastric pain that recurred for 
variable lengths of time every one to six months.

In January 2001, the veteran filed his current application to 
reopen the claim of service connection for a duodenal ulcer.  

The additional evidence presented includes a statement from a 
private physician that reflects that the veteran was status 
post subtotal gastrectomy due to a duodenal ulcer in 1962 and 
a May 2001 statement from a different private physician that 
the veteran was currently treated for chronic peptic ulcer 
disease.

As the additional evidence bears directly and substantially 
on the question of whether the veteran has a current 
diagnosis of a stomach condition, the lack of which is a 
reason the claim was previously denied, the additional 
evidence is neither cumulative nor redundant of evidence 
already of record, and the additional evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board finds 
that the additional evidence meets the regulatory definition 
on new and material evidence and the claim is reopened. 


ORDER

New and material evidence to reopen the claim of service 
connection for a stomach condition has been presented and to 
this extent only the appeal is granted.


REMAND

Before reaching the merits of the claim, the Board determines 
that further evidentiary development is required under VA's 
duty to assist.  First, the veteran's VA treatment records 
have not been obtained and associated with his claims folder.  
See 38 C.F.R. § 3.159(c)(2) (2003).  The veteran has also not 
been afforded a VA examination in accordance with 38 C.F.R. 
§ 3.159(c)(4) (2003).  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

As such, this matter is REMANDED for the following actions:

1.  The claims folder should be reviewed 
to ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003); Veterans 
Benefits Act of 2003.  The veteran must be 
notified of which portion of the 
information and evidence necessary to 
substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  Obtain and associate with his claims 
folder the veteran's VA treatment records 
from the Huntsville VA medical facility.

3.  Schedule the veteran for a VA stomach 
examination by the appropriate examiner to 
determine whether it is likely (more than 
50%), not likely (less than 50%), or at 
least as likely as not (50%) that the 
veteran has a current stomach condition 
that is related to his in-service 1942 
treatment for duodenal ulcer and acute 
gastritis.  If any manifested chronic 
disability cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review. 

4.  The RO should then readjudicate the 
veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since March 
2002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



